IN THE SUPREME COURT OF IOWA
                             No. 08 / 04-1349

                           Filed June 22, 2007


JOHN DOE,

      Appellant,

vs.

STATE OF IOWA,

      Appellee.


      Appeal from the Iowa District Court for Polk County, Karen A.

Romano, Judge.



      Plaintiff appeals from order dismissing his suit against the State

based upon the State’s alleged violation of the confidentiality provisions of

Iowa Code section 272C.6(4) (1999). AFFIRMED.



      Michael A. Dee and Rebecca A. Brommel of Brown, Winick, Graves,

Gross, Baskerville and Schoenebaum, P.L.C., Des Moines, for appellant.



      Thomas J. Miller, Attorney General, and Theresa O'Connell Weeg and

Heather L. Adams, Assistant Attorneys General, for appellee.
                                     2

PER CURIAM.

      John Doe was licensed by Iowa’s board of medical examiners to

practice medicine in Iowa in 1979 and did so until December 2000, when he

moved to Massachusetts to practice.           Prior to his relocation to

Massachusetts, Doe applied for a license to practice there, and the

Massachusetts board inquired of Iowa’s board about Doe’s qualifications.

The board disclosed to Massachusetts that there were three open

complaints against Doe pending in Iowa, and at least partly on that basis,

the Massachusetts board denied his application.

      Doe filed a petition at law alleging the Iowa board violated Iowa Code

section 272C.6(4) (1999) by disclosing the open complaints to the

Massachusetts board, contending this statute impliedly authorized a private

cause of action for its violation. In a separate appeal, Doe v. Iowa Board of

Medical Examiners, ___ N.W.2d ___ (Iowa 2007) (filed today), we held the

board did not violate section 272C.6(4). This renders this case moot, and

on that basis, we affirm the district court’s dismissal.

      AFFIRMED.

      All justices concur except Ternus, C.J., who takes no part.

      This opinion shall not be published.